UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1886



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


STATE   FARM     MUTUAL   AUTOMOBILE   INSURANCE
COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-671-A)


Submitted:     November 8, 2001          Decided:    November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se. August William Steinhilber, BRAULT,
PALMER, GROVER, ZIMMERMAN, WHITE & MIMS, Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s orders dismissing his

civil action under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 2001)

and motion to reconsider.    We have reviewed the record and the

district court’s opinions and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court. See Ruther

v. State Farm Mutual Ins. Co., No. CA-01-671-A (E.D. Va. June 18 &

22, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2